DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Ronnen Roy, applicants’ attorney, on 7/26/22.

The application has been amended as follows: 
In claim 1, “nanotubes,” has been changed to --nanotubes-- in line 6; and “a weight” has been changed to --an entire weight-- in line 9.
In claim 8, “nanotubes,” has been changed to --nanotubes-- in line 9; and “a weight” has been changed to --an entire weight-- in line 12.
This application is in condition for allowance except for the presence of claims 16-20 directed to an invention non-elected without traverse.  Accordingly, claims 16-20 have been cancelled.

Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A temperature measurement apparatus, comprising a heat transfer layer comprising a continuous array of aligned carbon nanotubes along the substrate support surface, wherein the continuous array of aligned carbon nanotubes is attached to the temperature sensor body on a first end and is free standing on a second end, and wherein the second end of the continuous array of aligned carbon nanotubes is configured to engage a substrate and support an entire weight of the substrate (claim 1).
A processing system, comprising a heat transfer layer comprising a continuous array of aligned carbon nanotubes along the substrate support surface, wherein the continuous array of
aligned carbon nanotubes is attached to the temperature sensor body on a first end and is
free standing on a second end, and wherein the second end of the continuous array of aligned carbon nanotubes is configured to engage a substrate and support an entire weight of the substrate (claim 8).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
7/26/22